Citation Nr: 1119849	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.

This matter originally comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appealed the Board's February 2009 decision denying the claim of entitlement to service connection for hypertension to include as secondary to PTSD to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Vacate and Remand the BVA Decision in Part (Joint Motion).  In a March 2010 Order, the Court granted the motion, vacated the portion of the Board's February 2009 decision that denied entitlement to service connection for hypertension and remanded the matter to the Board for action consistent with the Joint Motion.  The remaining portion of the Board's decision was left intact.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In November 2010, the Board requested an opinion from the Veterans Health Administration (VHA) of VA.  A response was received in November 2011.  Thereafter, the Board requested clarification of the medical opinion in January 2011.  In March 2011, the Board received an addendum to the November 2011 medical opinion.  The Veteran and his representative were provided with a copy of the medical opinion and addendum.  In response to the VHA, the Veteran's representative submitted additional statements in support of the Veteran's claim.  Accordingly, this issue is before the Board for appellate review.  See 38. C.F.R. § 20.903 (2010).


FINDINGS OF FACT

The medical evidence of record is at least in equipoise on whether the Veteran's service-connected PTSD aggravated his hypertension.




CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, hypertension is aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran claims that his hypertension is secondary to his service-connected PTSD.  Specifically, the Veteran contends that his hypertension is aggravated by his PTSD.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).


The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

In this case, the Veteran's claim was filed prior to the effective date of the revised regulation.  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In assessing the Veteran's service connection claim for hypertension, the Board must first determine whether the Veteran has a current diagnosis of the claimed disability.   A VA examination dated in November 2005 provides a current diagnosis of hypertension.  In addition, a rating decision dated in May 2005 granted service connection for PTSD with an evaluation of 50 percent effective February 15, 2005.  Thus, the first and second criteria for service connection on a secondary basis have been established.  See 38 C.F.R. § 3.310(a); Wallin, 11 Vet. App. at 512.

With respect to the issue of whether the Veteran's service-connected PTSD aggravated the Veteran's hypertension, there are two conflicting medical opinions of record.   In this regard, the claims file contains an opinion from a VA examiner in August 2005 that it is not at least as likely as not that the Veteran's hypertension is secondary to his service-connected PTSD.  However, the examiner did not provide any rationale or explanation for his opinion and it is unclear whether the VA examiner reviewed the Veteran's claims file.  Thus, the Board finds that this opinion is of low probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).

Thereafter, the Board sought a VHA medical expert opinion in November 2010 to address the issue of whether it is at least as likely as not that the Veteran's hypertension is aggravated by service-connected PTSD.  In November 2011, the VA medical expert discussed that there are studies that link hypertension risks in PTSD victims, although most suggest that multiple related risk factors and psychological symptoms may impact health in PTSD.  The examiner noted that in this case it is difficult to separate the influence of dietary habits, maternal heredity, consumption of alcohol, tobacco use, affects of the aging kidney on hypertension, adjustment to life situations, obesity and the effects of working graving shifts on cortisol level.  In an addendum to the VHA opinion, the medical expert concluded that considering the research extensively discussed in the November 2011 medical opinion, it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is aggravated by his service-connected PTSD.  The Board concludes that this opinion is highly persuasive and probative as the medical expert provided a clear explanation for her opinion based on the medical evidence of record and medical studies, discussing in detail the various possible contributions to the Veteran's hypertension.  

Based on the foregoing, the evidence is at least in equipoise and resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's hypertension is aggravated by his service-connected PTSD.  Accordingly, the claim of entitlement to service connection for hypertension is warranted.



							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension as secondary to service-connected PTSD is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


